Title: To George Washington from Robert Morris, 27 February 1783
From: Morris, Robert
To: Washington, George


                        
                            Sir
                            Office of Finance 27th February 1783.
                        
                        I do myself the Honor to enclose in the Paper Number one the Copy of a Letter to the President of Congress
                            which was written on the twenty fourth of last Month. I should have transmitted it to you on the next Day but contrary to
                            my Expectations Congress enjoined Secrecy—I yesterday wrote the Letter of which Number two is a Copy and in Consequence of
                            it I am this Instant informed that the Injunction of Secrecy is taken off. I seize therefore the earliest Moment to give
                            you the Information.
                        I do assure you Sir that Nothing would have induced me to take this Step but a painful Conviction that the
                            Situation of those to whom the Public are indebted is desperate. I beleive sincerely that a great Majority of the Members
                            of Congress wish to do Justice But I as sincerely beleive that they will not adopt the necessary Measures because they are
                            afraid of offending their States. From my Soul I pity the Army, and you my dear Sir in particular, who must see and feel
                            for their Distresses without the Power of releiving them. I did flatter myself that I should have been able to present
                            them that Justice to which they are entitled, and in the mean Time I labored to made their Situation as tolerable as
                            Circumstances would permit. For the Assistance which you have Kindly afforded me, I pray you to accept my Thanks, and be
                            assured that I shall ever retain for it the most grateful Emotions. My Thanks are due also to all our Officers, for I know
                            that unwearied Pains have been taken to give them disagreeable Impressions: I am therefore doubly Indebted for the just
                            Sentiments which, amid so many Misrepresentations, they have constantly entertained. I hope my Successor will be more
                            fortunate than I have been, and that our glorious Revolution may be crowned with those Acts of Justice, without which the
                            greatest human Glory is but the Shadow of a Shade. I am with sincere Esteem & Respect Sir your most obedient
                            & humble Servant
                        
                            Robt Morris
                        
                     Enclosure
                                                
                            
                                Sir
                                Office of Finance 24th Jany 1783.
                            
                            As Nothing but the public Danger would have induced me to accept my Office, so I was determined to hold
                                it until the Danger was past, or else to meet my Ruin in the common Wreck. Under greater Difficulties than were
                                apprehended by the most timid, and with less Support than was expected by the least Sanguine the generous Confidence
                                of the Public accomplished more than I presumed to hope.
                            Congress will recollect, that I expressly stipulated to take no Part in past Transactions. My Attention
                                to the public Debts, therefore, arose from the Conviction that funding them on solid Revenues was the last essential
                                Work of our glorious Revolution. The Accomplishment of this necessary Work, is among the Objects nearest my Heart and
                                to effect it, I would continue to sacrifice Time Property and domestic Bliss.
                            Many late Circumstances have so far lessened our Apprehensions from the common Enemy, that my original
                                Motives have almost ceased to operate. But other Circumstances have postponed the Establishment of public Credit in
                                such Manner that I fear it will never be made. To encrease our Debts while the Prospect of paying them diminishes does
                                not consist with my Ideas of Integrity. I must therefore quit a Situation which becomes utterly insupportable. But
                                lest the Public Measures might be deranged by any Precipitation, I will continue to serve until the End of May. If
                                effectual Measures are not taken by that Period to make permanent Provision for the public Debts, of every Kind,
                                Congress will be pleased to appoint some other Man to be the Superintendant of their finances. I should be unworthy of
                                the Confidence reposed in me by my fellow Citizens if I did not explicitly declare, that I will never be the Minister
                                of Injustice. With perfect Esteem & Respect I have the Honor to be Sir your Excellency’s most obedient and
                                humble Servant.
                            
                        
                        
                     Enclosure
                                                
                            
                                Sir,
                                Office of Finance 26th Febry 1783.
                            
                            A Number of those who have contracted Engagements with me will I know place a personal Reliance on me for
                                the Fulfilment of them. As the Time approaches very fast when I am to quit this Office it is proper for me to make the
                                necessary Preparations. Among these I must place the due and seasonable Information which as an honest Man I must
                                convey to those who have confided in me. I am therefore to pray that the Injunction of Secrecy contained in the order
                                of the twenty fourth of January last may be taken off—At the same Time I take the Liberty to suggest to Congress that
                                the early appointment of my Successor will give him opportunity to take such Measures as may prevent many
                                Inconveniencies that might otherwise happen. With perfect Respect I have the Honor  be Sir Your Excellency’s most
                                obedient & humble Servant.
                        
                        
                    